Citation Nr: 1101608	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1968 to 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating decision 
of the Manila RO that denied service connection for a "mental 
disorder".  In December 2007, the case was remanded for 
additional development and to satisfy notice requirements.  In 
May 2010, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).  In November 2010, the 
Veteran submitted additional argument with a waiver of initial 
agency of original jurisdiction consideration.


FINDINGS OF FACT

The Veteran is not shown to have engaged in combat; there is no 
credible supporting evidence that the claimed in-service 
stressors occurred; any recorded diagnosis of PTSD is not based 
on a stressor event corroborated by independent and credible 
supporting evidence; a psychiatric disability was not manifested 
in service; and no current psychiatric disability is shown to be 
related to the Veteran's service; his diagnosed personality 
disorders are not compensable disabilities.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
July 2004, December 2004, January 2006, and January 2008 letters 
explained the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence he 
was responsible for providing.  An April 2006 letter also 
informed the appellant of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record, and has not alleged that notice in this case was less 
than adequate.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent postservice treatment records have been secured.  The 
RO arranged for a VA examination in February 2005.  Pursuant to 
the Board's December 2007 remand instructions, the RO attempted 
to schedule the Veteran for another VA examination in January 
2010; however, he advised he would be unable to attend the VA 
examination, and submitted a medical certificate from his private 
physician which recommended that he not travel for long distances 
due to his fibromyalgia with cervical spine stenosis.  For this 
reason, in May 2010 the Board sought a medical advisory opinion 
from the VHA.  As will be discussed in greater detail below, this 
opinion is adequate.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background 

In June 2004, the Veteran submitted a claim of service connection 
for "suspect mental problems connected with Vietnam."

The Veteran's STRs show that in September 1970, he was treated 
for penile sores.  They are silent for any complaints, findings, 
treatment, or diagnosis of a psychiatric disorder in service; 
psychiatric evaluation on September 1971 service separation 
examination was normal.  In a report of medical history 
associated with the separation examination, the Veteran indicated 
that he had never experienced nervous troubles, frequent trouble 
sleeping, depression, or excessive worry.

The Veteran's service personnel records show that his main 
military occupational specialty (MOS) was avionics mechanic.  He 
served in the Republic of Vietnam from October 1969 to October 
1970.  Twice in December 1970 and once in January 1971, he 
received an Article 92 for failing to report to duty.

August to October 1993 Togus VA Medical Center treatment records 
show that in August 1993, the Veteran requested treatment because 
of frequent headaches and insomnia.  In September 1993, he 
reported that the headaches had started three months earlier and 
occurred in the frontal area of his head.  He stated the 
headaches were not stress-related, noting that he lived alone and 
had little stress in his life, and that he did not have a history 
of head injuries or seizures.  The examiner found the etiology of 
the headaches to be unclear.  They did not seem to be tension-
related based on the Veteran's history nor did they fit any clear 
patterns.  The Veteran was scheduled for a CT scan, which was 
normal.  He was also referred to a mental health clinic for 
evaluation.  It was noted that he lived alone, kept himself 
fairly isolated, and had not worked in a year because of neck 
pain (he had been a brick layer and furniture builder).  It was 
also noted that although he kept his life free of stress, he 
struggled financially.  He had a history of extremely heavy use 
of marijuana, having stopped only one year prior because of 
paranoia, and of heavy alcohol use.  

On September 1993 mental health evaluation the Veteran complained 
of headaches, leg cramps, and insomnia.  He described himself as 
introverted but able to get along with strangers.  He admitted to 
having felt depressed six months earlier.  He stated he had a 
negative, pessimistic attitude, and did not trust many people, 
including the government.  He had not worked in a year because of 
his back troubles and from feeling "burnt out."  He did not 
have a plan for what he was going to do when he ran out of money.  
After a diagnostic interview, the Veteran was assessed as being 
"shut down"; the provider identified his strengths and 
encouraged him to utilize these strengths to help himself feel 
better and resume control of his life.

A November 2004 emergency room record from Camiguin General 
Hospital shows that the Veteran was seen for "Veterans claims 
purposes."  A medical certificate was issued showing the 
following diagnoses: degenerative osteoarthritis and major 
depression probably secondary to traumatic stress disorder 
syndrome.

On January 2005 VA examination, the Veteran reported being 
exposed to two non-combat stressor events in service.  First, he 
was assigned to a detail to retrieve civilian victims of a 
friendly napalm bombing, and second, he was sexually assaulted by 
a sergeant over an extended period of time (approximately 4 
months) after he was caught smoking marijuana in Vietnam.  The 
examiner noted the Veteran also related being exposed to many 
other incidents involving violence, threats to life, killings, 
and death.  After a mental status examination, during which the 
Veteran exhibited paranoid thoughts, hypervigilance, and 
preoccupation with his service in Vietnam, the examiner gave the 
Veteran diagnoses of PTSD and antisocial personality and avoidant 
personality traits.

In a statement received in February 2005, the Veteran stated that 
his PTSD was not combat-related, as had not participated in 
combat in Vietnam, and that he had "not been treated anywhere, 
at anytime, for anything connected with [his] time in [the] 
military."  

In a statement received in April 2005, the Veteran related, "The 
VA has diagnosed me with NSC PTSD with symptoms of hypervigilance 
caused by living one year in war zone, with the possibility of 
sudden violent death a major concern."  He also described having 
"intense disillusion and demoralization caused by being a 
Veteran of the first and only war the United States of America 
ever lost."  In another statement the Veteran's spouse observed 
that whenever the subject of Vietnam came up, he would become 
very angry.

In a statement received in March 2008, the Veteran related, "As 
to my Vietnam experiences, I remember some highlights but the 
details have been lost in the fog of alcohol and time.  The U.S. 
Army destroyed everything that I believed in as a young man . . . 
For nearly 38 years my mind has been tortured by a black and 
poisonous anger, the way me and other Vietnam vets were treated 
by John Q. Public, was reprehensible, the hostility, anger, name 
calling, and just plain meanness was shocking and psychologically 
devastating.  Never before or since has the American public 
treated returning soldiers in such a shameful and unforgiving 
manner."

In a March 2008 medical summary Dr. G.B.D. states he had been 
treating the Veteran for more than one year for chronic body pain 
and PTSD.  Dr. G.B.D. explained the Veteran served in Vietnam 
and, "Apparently for him such experience was a nightmare."

In March 2009, the National Personnel Records Center (NPRC) 
certified that there were no morning reports available for the 
225th Aviation Company from October 1969 to September 1970 that 
contained any remarks regarding napalm bombs, or reporting combat 
casualties or combat action.

In July 2009, the U. S. Army and Joint Services Records Research 
Center (JSRRC) advised that the Veteran had not provided 
sufficient information to research his alleged stressor.  In 
particular, the JSRRC explained that while it could determine 
whether a unit had casualties and whether a unit was involved in 
graves registration duties, it could not determine which 
individuals in those units actually performed such duties nor 
could it determine who a veteran knew or what he personally 
witnessed or experienced in service.

To determine whether the evidence of a genital infection coupled 
with evidence of subsequent (disciplinary/misconduct) changes in 
service was corroborative evidence that a sexual assault had 
occurred therein, the Board sought a VHA advisory opinion from a 
psychiatrist.  In an opinion dated in August 2010, a VA 
psychiatrist indicated that, based upon the existing evidence, it 
was his opinion that:

[The] medical evidence of a single venereal infection 
falls short of being corroborating evidence he 
suffered a sexual assault in-service.  Venereal 
disease is not a rare event and would never . . . be 
in itself corroborative evidence of sexual assault.  
Moreover, disciplinary action with enlisted personnel 
is also a relatively common event, and to link these 
two pieces of data as being "corroborative" would be 
quite specious.  In order to reach a threshold of 
corroboration, more information, statements, and/or 
assertions would need to be explicated in order to 
help determine the personal impact and significance of 
these two occurrences, i.e., venereal disease and 
disciplinary actions.  Deductive conclusions can only 
be carried out if enough information is available to 
establish the validity and soundness of the premises.

The VHA consultant also observed that on January 2005 VA 
examination, the Veteran had been given a diagnosis of 
"antisocial and avoidant personality traits."  This was a 
personality trait/disorder and, in his understanding, was 
considered to be existent prior to service and not capable of 
being service-connected.

In a letter received in November 2010, the Veteran stated that 
around the first of September, his "antagonist managed to corner 
[him] again," and that must be how he got "that infection."  
He stated that was the last time he saw his antagonist and then 
he left Vietnam in October and went home on leave.  When it came 
time to return to the military, he contemplated deserting but was 
too afraid of the stockade.  After he returned to the military, 
he caught sight of his antagonist and went "absent without 
leave" (AWOL) again.  He stated he was determined to do whatever 
it took to avoid another situation like in Vietnam, however, 
after a few days at home, his father took him aside and told him 
that even though he knew something had happened in Vietnam, 
running away would not solve his problems.  His father encouraged 
him to serve the remaining ten months of his enlistment and to 
stay out of trouble by keeping a low profile and avoiding any 
situations or persons who might put him in danger, and that is 
what he did.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).  Where the veteran did 
not engage in combat with the enemy, or the claimed stressors are 
not related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed stressors, 
and his testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

On July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and adding a new paragraph (f)(3) that states (with added 
emphasis):

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire; including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

PTSD

The Veteran claims he has PTSD as the result of multiple alleged 
stressor events, as was detailed in the January 2005 VA 
examination report.  At the outset, the Board observes that the 
relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) do not 
apply.   The Veteran has specifically denied (see February 2005 
statement) that he served in combat and has not endorsed fear of 
hostile activity;  his alleged stressors are of a non-combat 
nature.  Accordingly, the Board turns its attention to whether 
there is credible supporting evidence to corroborate his alleged 
stressor events in service.

Regarding the Veteran's claim that he was assigned to a detail to 
retrieve civilian victims of a friendly napalm bombing, the Board 
notes that civilian deaths in Vietnam generally cannot be 
verified.  The RO did, however, attempt to determine whether the 
Veteran was assigned to a detail to retrieve victims of a napalm 
bombing.  The Veteran's service personnel records do not reflect 
his participation in such a detail, and a search for morning 
reports from his unit did not yield any that contained remarks 
concerning napalm bombs, individuals killed in action, 
individuals who were wounded, or individuals who were involved in 
combat actions.  The RO also requested that the JSRRC research 
the Veteran's alleged stressor; however, the JSRRC advised that 
the Veteran had not provided sufficient information for them to 
conduct a valid search.  In response to the RO's January 2008 
request for additional/specific information regarding his alleged 
stressor events, the Veteran responded in a March 2008 letter 
that although he remembered some highlights from his experiences 
in Vietnam, "the details [had] been lost in the fog of alcohol 
and time."

Regarding the Veteran's claim that he was sexually assaulted by a 
superior officer over an extended period of time (approximately 4 
months) while serving in Vietnam, VA recognizes that such 
incidents are by their nature extremely personal and sensitive, 
and that many incidents involving sexual harassment/assault are 
not officially reported.  Therefore, evidence from sources other 
than the Veteran's service records may corroborate his account of 
the stressor incidents.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is another type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible corroborating 
evidence of a stressor include, but are not limited to: a request 
for transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression; 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

The Veteran's STRs and service personnel records are silent for 
any reports of sexual assault in service.  On September 1971 
service separation examination, psychiatric clinical evaluation 
was normal, and in the associated report of medical history, he 
denied having experienced nervous troubles, frequent troubles 
with sleeping, depression, or excessive worrying.

In May 2010, the Board noted that the Veteran's STRs did show 
that in September 1970 he was treated for penile sores and that 
his service personnel records showed he subsequently received an 
Article 92 twice in December 1970 and once in January 1971 for 
failing to report to duty.  Hence, medical guidance from VHA was 
sought as to whether these events, together, could serve as 
corroborative evidence that a sexual assault occurred in service.  
In an opinion dated in August 2010, a VA psychiatrist reviewed 
the evidence of record and noted that episodes of venereal 
disease in service were not a rare event just as disciplinary 
actions with enlisted personnel were also relatively common 
events.  Therefore, in his opinion, to link these two pieces of 
data as being "corroborative" of a sexual assault having 
occurred in service "would be quite specious."  The consulting 
expert explained that, "In order to reach a threshold of 
corroboration, more information, statements, and/or assertions 
would need to be explicated in order to help determine the 
personal impact and significance of these two occurrences, i.e., 
venereal disease and disciplinary actions."

In a November 2010 letter, the Veteran attempts to provide 
additional details regarding his alleged sexual assault in 
service.  However his statements are contradictory and 
inconsistent.  He relates that the last time he saw his sexual 
abuser was in September while still in Vietnam; he then states 
that he saw his sexual abuser again when back in the United 
States, and therefore went AWOL.  Furthermore, his service 
personnel records show he received an Article 92 twice in 
December 1970 and once in January 1971 for failing to report to 
duty.  However, in his November 2010 letter, he relates going 
AWOL only once before his father encouraged him to return to 
service.  The Board finds the Veteran's accounts self-serving, 
inconsistent, and not credible.   Therefore, they have no 
probative value in establishing that the alleged sexual assaults 
in service actually occurred.

Postservice treatment records show that the Veteran's first 
documented medical treatment for a psychiatric condition was in 
September 1993 at the Togus VA Medical Center.  At that time, he 
had been complaining of headaches and his physicians could not 
determine their etiology.  After a mental health evaluation, he 
was assessed as being "shut down."  The Board finds it 
noteworthy that during the three months he sought medical 
treatment from the Togus VA Medical Center, the Veteran never 
reported that he was exposed to a stressor event in service, but 
reported that his life was relatively stress free.  The first 
notation of a medical diagnosis of PTSD was in November 2004, 
when the Veteran secured a medical certificate from Camiguin 
General Hospital.  Significantly, there are no treatment records 
associated with the issuance of this medical certificate apart 
from the emergency room record, which notes clearly that the 
Veteran sought treatment for the purpose of securing a medical 
certificate for his claim of service connection for PTSD. The 
certificate reflects primarily that the Veteran's purpose for 
seeking medical attention was compensation, and the diagnosis was 
offered based entirely on his self-report.  Without any recording 
of clinical findings or explanation of rationale, the report has 
negligible, if any, probative value.  

The January 2005 VA examination report and the March 2008 medical 
summary from Dr. G.B.D. also show diagnoses of PTSD.  However, 
the Board notes that these diagnoses are based on the Veteran's 
unsupported history of stressor events while stationed in 
Vietnam.  A medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify the 
occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(an opinion by a mental health professional based on a 
postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor.)  Without evidence that 
the Veteran engaged in combat or credible supporting evidence of 
an in-service stressor, even unequivocal medical evidence that a 
claimant has a diagnosis of PTSD is insufficient to establish 
that the PTSD is service-related, so as to substantiate a claim 
of service connection.

In summary, the record does not show that the Veteran engaged in 
combat with the enemy and there is no credible supporting 
evidence of his alleged non-combat stressor events.  As a 
threshold legal requirement for establishing service connection 
for PTSD is not met, service connection for such disability is 
not warranted.

Psychiatric Disability other than PTSD

The Board notes that in November 2004 a private provider in the 
Philippines had offered a diagnosis of major depressive disorder 
secondary to PTSD, and that the August 2010 VHA consultant 
indicated that according to the January 2005 VA examination 
report, the Veteran also had a current diagnosis of antisocial 
personality and avoidant personality traits.  

By regulation, service connection may not be granted for a 
personality disorder of itself.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  Notably, the Veteran has not contended that he has a 
personality disorder that is related to his service nor has he 
claimed service connection for a personality disorder.  Regarding 
the diagnosis of major depressive disorder secondary to PTSD, the 
Board notes that such diagnosis appears only in the medical 
certificate the Veteran obtained at a Philippine medical facility 
in connection with his claim of service connection for PTSD.  
There is no evidence (nor allegation) that a major depressive 
disorder was manifested in, or might somehow be directly related 
to, the Veteran's active service.  To the extent that the 
diagnosis might raise an inferred claim of secondary service 
connection, the Board observes that PTSD is not service-
connected, and that the claim of secondary service connection is 
therefore without legal merit.   


ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


